Exhibit 10.4

 

HARTE HANKS, INC.
PERFORMANCE STOCK UNIT AGREEMENT

 

To: Jon C. Biro

Date of Grant: November     , 2017

 

Number of PSUs:

 

HARTE HANKS, INC. (the “Company”), is pleased to grant you, as an inducement
material to your entry into employment with the Company, a Performance Stock
Unit Award (the “Performance Stock Unit Award”) with respect to a number of
performance stock units (“PSUs”), subject to the terms and conditions set forth
in this Performance Stock Unit Award Agreement (this “Agreement”).  Each PSU
represents your right to receive one share of Stock (defined below) on the
applicable settlement date set forth below, to the extent earned and vested in
accordance with this Agreement, including Exhibit A attached hereto.  The grant
of the Performance Stock Unit Award is specifically conditioned upon (i) the
approval of this grant to you by the Board (as defined below), and (ii) the
execution by you of this Agreement, agreeing to all of the terms and conditions
set forth herein.  The Date of Grant and the number of PSUs subject to this
Performance Stock Unit Award are stated above.  The Performance Stock Unit Award
is not governed by the Harte-Hanks, Inc. 2013 Omnibus Incentive Plan, 2005
Omnibus Incentive Plan or by any other equity compensation plan of the Company
(or of any of its affiliates).  Instead, this Performance Stock Unit Award is
made outside of any equity compensation plan of the Company (or any of its
affiliates), as an inducement contemplated by Section 303A.08 of the New York
Stock Exchange Listed Company Manual.  No payment is required for the Stock that
you receive pursuant to this Performance Stock Unit Award.

 

This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Performance Stock Unit Award.  By accepting this Agreement,
you agree to be bound by all of the terms hereof.

 

1.                                     Definitions.  Unless otherwise defined
herein, as used in this Agreement, the following terms have the meanings set
forth below:

 

(a)                                 “Board” means the board of directors of the
Company.

 

(b)                                “Change in Control” means the first day that
any one or more of the following conditions shall have been satisfied:

 

(i)                                     the acquisition of any outstanding
voting securities by any person, after which such person (as the term is used
for purposes of Section 13(d) or 14(d) of the Exchange Act) has beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the then outstanding voting securities of the Company;
provided, however, that for purposes of this definition, the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any company controlled by,

 

1

--------------------------------------------------------------------------------


 

controlling or under common control with the Company, or (D) any acquisition by
any corporation pursuant to a transaction that complies with Sections
(iii)(A) and (iii)(B) of this definition;

 

(ii)                                  individuals who, as of the Date of Grant,
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Date of Grant, whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board;

 

(iii)                               consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless (A) the stockholders of the Company immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the combined voting power of the outstanding voting securities of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), and (B) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

 

(iv)                              approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

 

(c)                                 “Change in Control Severance Agreement”
means that certain Change in Control Severance Agreement by and between the
Company and you, effective on or about the date you commenced employment with
the Company, as may be amended from time to time with your consent.

 

(d)                                “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                 “Committee” means the Compensation Committee
of the Board.

 

(f)                                   “Date of Grant” means the date designated
as such on the first page of this Agreement.

 

(g)                                “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

(h)                                 “Fair Market Value” means with respect to
Stock, as of any date, the closing price of a share of Stock on the New York
Stock Exchange for the last trading day prior to that date.  If no such prices
are reported, then Fair Market Value shall mean the average of the high and low
sale prices for the Stock (or if no sale prices are reported, the average of the
high and low bid prices) as reported by the principal regional stock exchange,
or if not so reported, as reported by Nasdaq or a quotation system of general
circulation to brokers and dealers; provided, however, that with respect to same
day sales, Fair Market Value shall mean the per share price actually paid for
shares of Stock in connection with such sale.

 

(i)                                     “Stock” means the Company’s $1.00 par
value per share voting common stock, or any other securities that are
substituted therefor.

 

2.                                     Vesting.  The PSUs subject to this
Performance Stock Unit Award vest based on the attainment of the Performance
Criteria used for PSUs awarded to other non-CEO executive officers of the
Company in 2017, provided you are employed with the Company from the Date of
Grant through February 15, 2020.  Other than pursuant to the terms of the Change
in Control Severance Agreement, if your employment terminates prior to the date
the PSUs vest, all unvested PSUs shall be forfeited at the time of such
termination.  In addition, if you fail to satisfy the applicable requirements of
the Change in Control Severance Agreement (including the delivery of an
irrevocable release), PSUs which would otherwise vest pursuant to the Change in
Control Severance Agreement shall be forfeited.

 

3.                                     Settlement.  Upon vesting, in settlement
of each vested PSU (if any), you will receive one share of Stock on February 15,
2020.  Upon settlement of vested PSUs, the Stock will be held in a book entry
account at the Company’s transfer agent, from whom you may request transfer or
issuance of a certificate to you.

 

4.                                     Restrictions.  You may not sell,
transfer, pledge or otherwise encumber or dispose of, make any short sale of,
grant any option for the purchase of or enter into any hedging or similar
transaction with the same economic effect as a sale of, any PSUs.  After
settlement, as described above, PSUs that vest and are settled in accordance
with the terms of this Agreement will no longer be considered PSUs.

 

5.                                     No Privileges of a Stockholder.  You will
not have any privileges of a stockholder, including the right to vote the PSUs
or to receive dividends (or dividend equivalents) thereon, until the PSUs vest
and are settled in accordance with the terms of this Agreement.

 

6.                                     Conditions.  Notwithstanding any
provision of this Agreement to the contrary, the issuance of Stock upon vesting
and settlement of the PSUs will be subject to compliance with all applicable
requirements of federal, state, or foreign law with respect to such securities
and with the requirements of any stock exchange or market system upon which the
Stock may then be listed.  No Stock will be issued hereunder if such issuance
would constitute a violation of any applicable federal, state, or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed. The Company
may require you, as a condition of receiving the Stock, to give written
assurances in substance and form satisfactory to the Company and its counsel to
the effect that you are acquiring the

 

3

--------------------------------------------------------------------------------


 

Stock subject to the Performance Stock Unit Award for your own account for
investment and not with any present intention of selling or otherwise
distributing the same, and to such other effects as the Company deems necessary
or appropriate to comply with federal and applicable state securities laws.

 

7.                                     Change in Capital Structure.  In the
event that the Board determines that any dividend or other distribution (whether
in the form of cash, Stock, other securities or other property),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Stock or other securities of the Company, issuance of warrants or
other rights to purchase Stock or other securities of the Company, or other
similar corporate transaction or event including a Change in Control, in the
Board’s sole discretion, affects the Stock such that an adjustment is determined
by the Board to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under this
Agreement, then the Board shall direct the Committee to, in such manner as it
determines is equitable, adjust any or all of the number and kind of shares of
Stock (or other securities or property) underlying the PSUs subject to the
Performance Stock Unit Award; provided that no such adjustment shall be affected
if it would cause the Performance Stock Unit Award to become subject to, and not
compliant with, Section 409A of the Code.  This Agreement shall not in any way
affect or restrict the right or power of the Company or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Stock or the rights thereof or
which are convertible into or exchangeable for Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

8.                                     Extraordinary Events.  In the event of
any transaction or event described in Section 7 or any unusual or nonrecurring
transaction or event affecting the Company, any affiliate of the Company or the
financial statements of the Company or any affiliate, or of changes in
applicable laws, regulations or accounting principles occurs, including any
Change in Control, the Board, in its sole and absolute discretion, and on such
terms and conditions as it deems appropriate, is hereby authorized to direct the
Committee to take any one or more of the following actions whenever the Board
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Agreement, to facilitate such transactions or events or to give
effect to such changes in laws, regulations or principles:

 

(a)                                 To provide for the cancellation of the
Performance Stock Unit Award in exchange for an amount of cash equal to the
amount that could have been attained upon the realization of your rights had the
Performance Stock Unit Award been fully vested and settled (including an amount
equal to zero if no cash could have been so attained or realized);

 

4

--------------------------------------------------------------------------------


 

(b)                                To provide that the Performance Stock Unit
Award cannot vest or be settled after such event; provided, however, that no
action shall be taken pursuant to this clause (b) without your consent, which
consent shall not be unreasonably withheld;

 

(c)                                 To provide that such Performance Stock Unit
Award shall be vested and settled as to all PSUs covered thereby and that all
restrictions with respect thereto shall lapse, notwithstanding anything to the
contrary herein;

 

(d)                                To provide that the Performance Stock Unit
Award be assumed by the successor or survivor corporation, or a parent or
subsidiary thereof, or shall be substituted for by similar rights or awards
covering the stock of the successor or survivor corporation, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
shares subject to the award; and

 

(e)                                 To make such other adjustments in the number
and type of shares of Stock (or other securities or property) underlying the
PSUs subject to the Performance Stock Unit Award; provided that no such
adjustment shall be affected if it would cause the Performance Stock Unit Award
to become subject to, and not compliant with, Section 409A of the Code.

 

9.                                     Authority of the Committee.  This
Agreement and the Performance Stock Unit Award granted hereunder shall be
administered by the Committee except to the extent the Board elects to
administer this Agreement and the PSUs granted hereunder, in which case
references herein to the “Committee” shall be deemed to include references to
the “Board.”  The Committee shall have the authority, in its sole and absolute
discretion, to (i) adopt, amend, and rescind administrative and interpretive
rules and regulations relating to this Agreement; (ii) determine whether and to
what extent the Performance Criteria set forth on Exhibit A attached hereto have
been attained; (iii) accelerate the time of vesting and settlement of the PSUs;
(iv) construe this Agreement and the Performance Stock Unit Award; (v) make
determinations of the Fair Market Value of the Stock underlying the PSUs subject
to this Agreement; (vi) delegate its duties under this Agreement to such agents
as it may appoint from time to time; (vii) terminate, modify, or amend this
Agreement, provided that, no amendment or termination may decrease your rights
inherent in the Performance Stock Unit Award prior to such amendment without
your express written permission except to the extent such amendment is necessary
to comply with applicable laws and regulations and to conform the provisions of
this Agreement to any change thereto; and (viii) make all other determinations,
perform all other acts, and exercise all other powers and authority necessary or
advisable for administering this Agreement, including the delegation of those
ministerial acts and responsibilities as the Committee deems appropriate.  The
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in this Agreement in the manner and to the extent it deems
necessary or desirable to carry the Agreement into effect, and the Committee
shall be the sole and final judge of that necessity or desirability.  The
determinations of the Committee on the matters referred to in this Section 9
shall be final and conclusive.

 

10.                              Section 16.  Notwithstanding any other
provisions of this Agreement, the grant of this Performance Stock Unit Award
shall comply with the applicable provisions of Rule 16b-3 promulgated under the
Exchange Act and shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the

 

5

--------------------------------------------------------------------------------


 

Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule.  To the extent permitted by applicable
law, the Performance Stock Unit Award shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

 

11.                              Withholding Taxes.  No shares of Stock will be
released to you upon settlement of the PSUs unless you have made acceptable
arrangements to pay any withholding taxes that may be due upon settlement of the
PSUs subject to this Performance Stock Unit Award.  These arrangements may
include withholding of shares of Stock that otherwise would be issued to you
when the PSUs are settled.  The Fair Market Value of the Stock withheld
(determined as of the date when the taxes otherwise would have been withheld in
cash) will be applied as a credit against the taxes. Notwithstanding any action
the Company takes with respect to any or all income tax, social insurance,
payroll tax or other tax-related withholding (“Tax Related Items”), the ultimate
liability for all Tax Related Items is and remains your responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax Related Items in connection with the granting, vesting or settlement of
the PSUs or the subsequent sale of any shares of such Stock that you receive
upon settlement of the PSUs and (b) does not commit to structure the Performance
Stock Unit Award to reduce or eliminate your liability for Tax Related Items.

 

12.                              Notices.  Any notice to be given under the
terms of this Agreement shall be deemed to have been duly given or made only if
(i) delivered personally or by overnight courier, (ii) delivered by facsimile
transmission with answer back confirmation, (iii) mailed (postage prepaid by
certified or registered mail, return receipt requested) (effective upon actual
receipt), or (iv) delivered by electronic communication to the address below. 
An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this letter if sent with return receipt requested to the
electronic mail address specified by the receiving party.  Electronic Notice
shall be deemed received at the time the party sending Electronic Notice
receives verification of receipt by the receiving party.  The party receiving
Electronic Notice may request and shall be entitled to receive the notice on
paper, in a non-electronic form (“Non-electronic Notice”) which shall be sent to
the requesting party within five days after receipt of the written request for
Non-electronic Notice.  Either party from time to time may change its address,
facsimile number, electronic mail address, or other information for the purpose
of notices to that party by giving written notice specifying such change to the
other party hereto.

 

If to the Executive:  at the most recent address reflected in the payroll
records of the Company

 

If to the Company:

 

Harte Hanks, Inc.

 

 

9601 McAllister Freeway, Suite 610

 

 

San Antonio, Texas 78216

 

 

Attention: General Counsel

 

 

Email: general.counsel@hartehanks.com

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

6

--------------------------------------------------------------------------------


 

13.                              No Guarantee of Continued Service.  You
acknowledge and agree that the vesting and settlement of PSUs pursuant to this
Agreement is earned only by continuing as an employee at the will of the Company
(and not through the act of being hired or being granted this Performance Stock
Unit Award).  You further acknowledge and agree that this Agreement, the
transactions contemplated hereunder and the vesting and settlement schedule set
forth herein do not constitute an express or implied promise of continued
employment through the applicable vesting and settlement period, for any period,
or at all, and shall not interfere in any way with your right or the right of
the Company or any affiliate to dismiss you from employment, free from any
liability, or any claim under this Agreement, at any time with or without cause.

 

14.                              Protection of Goodwill.  You acknowledge that
the Company is providing you with this Performance Stock Unit Award in
connection with and in consideration for your promises and covenants contained
herein.  Specifically, in consideration for the Performance Stock Unit Award,
which you acknowledge provides a material incentive for you to grow, develop and
protect the goodwill and confidential and proprietary information of the
Company, you agree that the Performance Stock Unit Award (itself and in
combination with any other awards made to you) constitutes independent and
sufficient consideration for all non-competition, non-solicitation and
confidentiality covenants between you and the Company, and agree and acknowledge
that you will fully abide by each of such covenants.  You further acknowledge
that your promise to fully abide by each of the protective covenants referenced
above is a material inducement for the Company to provide you with the
Performance Stock Unit Award.

 

15.                              Successors & Assigns.  Subject to the
limitations on the transferability of this Performance Stock Unit Award and the
PSUs, this Agreement shall be binding upon and inure to the benefit of the
heirs, legal representatives, successors and assigns of the parties hereto.

 

16.                              Governing Law.  The interpretation, performance
and enforcement of this Agreement shall be governed by the laws of the State of
Delaware, without giving effect to any conflict of law provisions thereof,
except to the extent Delaware law is preempted by federal law.  The obligation
of the Company to sell and deliver Stock hereunder is subject to applicable laws
and to the approval of any governmental authority required in connection with
the authorization, issuance, sale, or delivery of such Stock.

 

17.                              Clawback.  Pursuant to the Dodd-Frank Wall
Street Reform and Consumer Protection Act (the “Act”), the PSUs subject to this
Agreement shall not be deemed fully earned or vested, even if Stock is
distributed to you upon settlement of the PSUs, if this Performance Stock Unit
Award or any portion thereof is deemed “incentive compensation” and subject to
recovery, or “clawback,” by the Company pursuant to the provisions of the Act
and any rules or regulations promulgated thereunder or by any stock exchange on
which the Company’s securities are listed (the “Rules”).  In addition, you
hereby acknowledge that this Agreement may be amended as necessary and/or shall
be subject to any recoupment policies adopted by the Company to comply with the
requirements and/or limitations under the Act and the Rules, or any other
federal or stock exchange requirements, including by expressly permitting (or,
if applicable, requiring) the Company to revoke, recover and/or clawback the
shares of Stock issued pursuant hereto.

 

7

--------------------------------------------------------------------------------


 

18.                              Other Benefits.  The amount of any compensation
deemed to be received by you as a result of the receipt, vesting or settlement
of this Performance Stock Unit Award will not constitute “earnings” with respect
to any other benefits provided to you by the Company or an affiliate, including
without limitation benefits under any pension, profit sharing, life insurance or
salary continuation plan.

 

19.                              Furnish Information.  You shall furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirements imposed upon the Company by or under any
applicable statute or regulation.  From time to time, the Board and appropriate
officers of the Company shall and are authorized to take whatever action is
necessary to file required documents with governmental authorities and other
appropriate persons to make shares of Stock available for issuance pursuant to
this Agreement.

 

20.                              No Liability for Good Faith Determinations. The
Company and the members of the Committee and the Board shall not be liable for
any act, omission or determination taken or made in good faith with respect to
this Agreement or the PSUs granted hereunder.

 

21.                              Execution of Receipts and Releases.  Any
payment of cash or any issuance or transfer of shares of Stock or other property
to you, or to your legal representative, heir, legatee or distributee, in
accordance with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such persons hereunder. The Company may require
you or your legal representative, heir, legatee or distributee, as a condition
precedent to such payment or issuance, to execute a release and receipt therefor
in such form as it shall determine.

 

22.                              No Guarantee of Interests.  None of the
Committee, the Board or the Company guarantees the Stock of the Company from
loss or depreciation.

 

23.                              Company Records.  Records of the Company or its
affiliates regarding your period of employment, termination of employment and
the reason therefor, leaves of absence, re-employment, and other matters shall
be conclusive for all purposes hereunder, unless determined by the Company to be
incorrect.

 

24.                              Company Action.  Any action required of the
Company shall be by resolution of its Board or by a person authorized to act by
resolution of the Board.

 

25.                              Entire Agreement.  This Agreement constitutes
the entire agreement of the parties with respect to the subject matter hereof
and supersedes in their entirety all prior undertakings and agreements of the
Company and you with respect to the subject matter hereof.  This Agreement may
not be modified in a manner that impairs your rights heretofore granted, except
with your consent or as necessary to comply with applicable law or stock
exchange rules..

 

26.                              Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in portable document format (.pdf), or by any other electronic means
intended to preserve the original graphic and pictorial

 

8

--------------------------------------------------------------------------------


 

appearance of a document, will have the same effect as physical delivery of the
paper document bearing an original signature.

 

27.                              Severability.  If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

28.                              Headings; Word Usage.   The titles and headings
of Sections are included for convenience of reference only and are not to be
considered in construction of the provisions hereof.  Words used in the
masculine shall apply to the feminine where applicable, and wherever the context
of this Agreement dictates, the plural shall be read as the singular and the
singular as the plural.

 

29.                              Fractional Shares.  In no event may the PSUs be
adjusted for any fractional shares.  The Committee shall determine whether cash
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

 

30.                              Section 409A.  This Agreement is intended to be
exempt from Section 409A of the Code under the “short-term deferral” exception
and to the extent this Agreement is subject to Section 409A of the Code, it will
in all respects be administered in accordance with Section 409A of the Code,
including the “six-month” delay, to the extent applicable.

 

31.                              Unfunded Obligation.  The Company’s obligation
under this Agreement shall not be funded or secured in any manner or at any time
(including in connection with the change of the Company’s financial health), and
the Company shall not be required or permitted to establish any special or
separate fund or to make any other segregation of funds or assets to insure
payment under this Agreement against the claims of general creditors.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the Date of Grant first above written.

 

 

HARTE HANKS, INC.

 

 

 

 

 

 

By:

 

 

 

Robert L. R. Munden

 

 

Senior Vice President,

 

 

General Counsel & Secretary

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

Jon C. Biro

 

 

9

--------------------------------------------------------------------------------